
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 2728
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 3, 2009
			Received; read twice and referred to the
			 Committee on Rules and
			 Administration
		
		AN ACT
		To provide financial support for the
		  operation of the law library of the Library of Congress, and for other
		  purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 William Orton Law Library Improvement
			 and Modernization Act.
		2.Financial Support for Law Library of
			 Library of Congress
			(a)Financial SupportIn addition to any other amounts made
			 available for the salaries and expenses of the Library of Congress, there are
			 authorized to be appropriated to the Librarian of Congress $3,500,000 for
			 maintaining and administering the operations of the law library of the Library
			 of Congress, including the cataloguing of the collections of the law library.
			 Any amounts appropriated pursuant to the authority of this subsection shall
			 remain available without fiscal year limitation until expended.
			(b)Electronic Cataloging of Nonproprietary
			 MaterialTo the extent
			 practicable, in using any funds appropriated pursuant to the authority of
			 subsection (a) to catalog and archive nonproprietary material in the
			 collections of the Law Library after the date of the enactment of this Act, the
			 Law Librarian of Congress shall catalog and archive the material electronically
			 in a nonproprietary and nondiscriminatory format. Nothing in the previous
			 sentence may be construed to affect any cataloging and archiving activities
			 carried out with funds which are not appropriated pursuant to the authority of
			 subsection (a).
			3.Separation of Law Library Salaries and
			 Expenses in Preparation of Annual Library of Congress Budget
			(a)Separate Budget Treatment of Law
			 LibraryIn preparing the
			 annual budget for the Library of Congress which will be submitted by the
			 President under chapter 11 of title 31, United States Code, and in preparing
			 the annual budget and related materials for the Library of Congress for the use
			 of the Committees on Appropriations of the Senate and House of Representatives,
			 the Librarian of Congress shall ensure that all amounts attributable to
			 salaries and expenses of the law library of the Library of Congress are set
			 forth separately as a separate line item from other salaries and expenses of
			 the Library of Congress.
			(b)Effective
			 DateThis section shall apply
			 with respect to fiscal year 2011 and each succeeding fiscal year.
			4.William Orton Program to Support the
			 Mission of the Law Library of the Library of Congress
			(a)Establishment
				(1)In generalThe Librarian of Congress, acting through
			 the Law Librarian of Congress, shall establish and operate a program to be
			 known as the William Orton Law Library Support Program
			 (hereafter in this section referred to as the Program), which
			 will—
					(A)provide enhanced or special services and
			 programs for the Law Library; and
					(B)otherwise support the mission of the Law
			 Library.
					(2)Relation to other programsThe Librarian shall operate the Program in
			 a manner which ensures that the resources of the Program are not commingled
			 with the resources used to carry out the program operated under section
			 2.
				(b)Role of Other EntitiesThe Librarian may carry out the Program
			 through agreements and partnerships entered into with other government and
			 private entities, including the American Association of Law Libraries and the
			 American Bar Association.
			(c)Private Support
				(1)Acceptance of donationsDonations of funds and in-kind
			 contributions in support of the Program may be accepted—
					(A)by the Library of Congress Trust Fund
			 Board, as provided under the Act entitled An Act to create a Library of
			 Congress Trust Fund Board, and for other purposes, approved March 3,
			 1925 (2 U.S.C. 154 et seq.); and
					(B)by the Librarian of Congress, as provided
			 under section 4 of such Act (2 U.S.C. 160).
					(2)Use
			 of amountsNotwithstanding
			 the second paragraph of section 2 of the Act entitled An Act to create a
			 Library of Congress Trust Fund Board, and for other purposes, approved
			 March 3, 1925 (2 U.S.C. 157), or the third sentence of section 4 of such Act (2
			 U.S.C. 160), any amounts accepted by the Library of Congress Trust Fund Board
			 or the Librarian of Congress in support of the Program shall be subject to
			 disbursement by the Librarian only upon the recommendation of the Law Librarian
			 (except to the extent otherwise provided under any terms and conditions on the
			 use of the amounts which are imposed by the person making the donation).
				(3)Acceptance of other voluntary
			 servicesNotwithstanding
			 section 1342 of title 31, United States Code, the Librarian of Congress may
			 accept voluntary and uncompensated services in support of the Program.
				(d)Establishment of separate account
				(1)In generalThere is established in the Treasury (among
			 the accounts of the Library of Congress) a separate account for the Program,
			 which shall consist of—
					(A)amounts accepted by the Library of Congress
			 Trust Fund Board in support of the Program as described in subsection
			 (c)(1)(A), together with any income earned on such amounts;
					(B)amounts accepted by the Librarian of
			 Congress in support of the Program as described in subsection (c)(1)(B),
			 together with any income earned on such amounts;
					(C)amounts appropriated pursuant to the
			 authorization under subsection (f); and
					(D)interest on the balance of the
			 account.
					(2)Use
			 of amountsThe funds
			 contained in the account established under this subsection shall be used solely
			 by the Law Librarian of Congress to carry out the Program.
				(e)Annual ReportNot later than April 30 of each year
			 (beginning with 2010), the Librarian of Congress shall submit a report on
			 Program funding and activities to the Committee on House Administration of the
			 House of Representatives, the Committee on Rules and Administration of the
			 Senate, the American Bar Association, and the American Association of Law
			 Libraries. The report shall include—
				(1)a listing of all donations received in
			 support of the Program during the previous year;
				(2)the total obligations during the previous
			 year for each Program activity;
				(3)the amount appropriated pursuant to the
			 authorization under subsection (f) for the fiscal year beginning on the
			 previous October 1;
				(4)a list of Program activities, with budget
			 information for each such activity, planned for the calendar year in which the
			 report is submitted; and
				(5)any findings in the most recently completed
			 audit conducted with respect to the Law Library or Program funds or
			 investments.
				(f)Authorization of
			 AppropriationsIn addition to
			 any other amounts authorized to be appropriated to the Librarian of Congress
			 for the Law Library of Congress for a fiscal year, there are authorized to be
			 appropriated for deposit into the account established under subsection (d) an
			 amount equal to 40 percent of the amount of the donations accepted by the
			 Library of Congress Trust Fund Board in support of the Program under subsection
			 (c)(1) during the previous fiscal year.
			5.Designation of Law Library of Library of
			 Congress as National Law LibraryThe law library of the Library of Congress
			 shall be known and designated as the National Law Library, and
			 any reference to the law library of the Library of Congress in any law, rule,
			 regulation, or document shall be deemed to be a reference to the National Law
			 Library.
		
	
		
			Passed the House of
			 Representatives July 30, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
